Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 11, 1974, which affirmed a referee’s decision sustaining the Industrial Commissioner’s initial determination that the claimant was ineligible to receive benefits effective March 4, 1974 because he was unavailable for employment. The record establishes minimal job seeking efforts and, accordingly, the board’s decision is supported by substantial evidence. The claimant’s excuse of *784inadequate funds to make a job search was for the respondent and the board to weigh and, in any event, would not explain his failure to seek employment. Decision affirmed, without costs. Herlihy, P. J., Kane, Main, Larkin and Reynolds, JJ., concur.